DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 13-20) in the reply filed on 28 April 2022 is acknowledged. Applicant has added claims 23-36 which related to the elected group and will be examined as well.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 13-20 and 23-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations that are considered to be both mathematical and mental processes. Specifically, the claims contain limitations related to collecting, analyzing and displaying (providing) the results of the collection and analysis of the data, as is similar to Electric Power Group, also, the claims contains limitations that are considered mathematical formulas, equations or calculations and are considered to be Mathematical Concepts and are considered to be abstract. The dependent claims contain further additional limitations that build upon the abstract ideas without significantly more. See the updated 101 guidance issued in October 2019, sections A and C. This judicial exception is not integrated into a practical application because the claims do not recite any limitation that links the process to anything other than a generic processor/computer and hardware elements. The only hardware claimed is a processor with a memory, which do not provide significantly more; the model is trained based on the relative position of a receiving device, however, this receiving device is not claimed as be active in the claim and is interpreted as being just a parameter in for training the model. It is not clear if the receiving device is actively receiving information during the processing steps claimed or if the data is simply being pulled from database. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of generic/well known elements and general processors/computers for the mere implementation of an abstract idea on a computer does not qualify as significantly more. The claim is essentially directed to processing data and determining a result, and there is no special technical feature or algorithm resulting in more than an abstract idea. These are all well-known elements and are recited in a generic form. The MPEP teaches that the use of general computer/processor does not provide significantly more to the abstract idea.
	Also, on page 8 of the guidance, it is disclosed that a claim that requires a computer may still recite a mental process. This is also disclosed in section 2106.05 of the MPEP. As the only additional elements that are present in the claims are the units and processor/computer there is nothing in the claim that would make it not well-understood, routine and conventional. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself, as the Examiner that all claim elements are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology.

	
Allowable Subject Matter
	Based on the current search, the prior art of record does not disclose nor suggest the claimed invention. However, the 101 rejection needs to be overcome before allowability can be decided. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPubs 2019/0353800, 2015/0348409, 2015/0119068 and 2013/0053067 teach relevant examples of the state of the art and known positioning systems. But neither alone or in combination do these prior art references teach the limitations as claimed or provide obvious modifications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646